Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16218892 filed on 12/13/2018.
Election/Restrictions
Applicant’s election without traverse of claims 1-25 in the reply filed on 05/09/2022 is acknowledged.
Claims 22-23 recite the limitation “nanowire”. However, the elected species 4B does not specify this limitation, rather non-elected species IV (Fig. 5) encompasses this limitation. Accordingly, claims 22-23 are considered withdrawn.
Claim 8 recites “wherein the second oxide contacts a top surface of the fin.” However, the elected species 4B does not specify this limitation (Fig. 4A, non-elected species discloses this limitation), accordingly, claim 8 is considered withdrawn.
Claim 11 recites “a third oxide over the second oxide; and a fourth oxide over the third oxide.” However, the elected species 4B does not specify this limitation (Fig. 4C, non-elected species discloses this limitation), accordingly, claim 11 is considered withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, 12, 14-17, 19-21, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2022/0037534).
Regarding Independent claim 1, Yamazaki et al. teach a transistor device comprising:
 a fin (Fig. 13, element 13, paragraph 0349) extending up from the substrate (Fig. 13, element 311); 
a first oxide over sidewall surfaces of the fin; and a second oxide over the first oxide, wherein the first oxide and the second oxide are perovskite oxides with the general formula of ABO.sub.3 (Fig. 13, element 315, paragraph 0349 discloses an insulator (gate dielectric) over the top sidewall of the fin. Furthermore, paragraph 0165 discloses the capability of forming a stacked insulator comprising strontium titanate (SrTiO.sub.3), or (Ba,Sr)TiO.sub.3 (BST). Accordingly, it would be obvious to one of ordinary skill in the art to replace the single layer insulator 215 with the stacked insulator with the motivation to provide a high-k dielectric used for an insulator functioning as a gate insulator, a gate potential during operation of the transistor can be reduced while the physical thickness of the gate insulator is maintained, paragraph 0165).
Regarding claim 9, Yamazaki et al. teach wherein the first oxide is further formed over a top surface of the fin (Fig, 13).
Regarding claim 10, Yamazaki et al. teach wherein the fin is a Si fin (paragraph 0345).
Regarding claim 12, Yamazaki et al. teach wherein the first oxide has a thickness between 1 nm and 10 nm, and wherein the second oxide has a thickness between 1 nm and 10 nm (paragraph 0183 discloses the capability of an oxide layer thickness in the range of 1-3 nm).
Regarding claim 14, Yamazaki et al. teach wherein the gate electrode comprises a high work-function metal (paragraph 0233, 0347-0348).
Regarding claim 15, Yamazaki et al. teach wherein the gate electrode comprises one or more of Ni, Co, Ir, and Au (paragraph 0233, 0347-0348).
Regarding Independent claim 16, Yamazaki et al. teach a transistor device comprising:
a substrate (Fig. 13, element 311); 
a plurality of fins (Fig. 13, element 13, paragraph 0349, it would be obvious to one of ordinary skill in the art to duplicate the fins, See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) extending up from the substrate, wherein each of the fins comprise sidewall surfaces and a top surface, and wherein the plurality of fins each have a length that extends in a first direction substantially parallel to each other (Fig. 13); 
a complex oxide interface over each of the fins, wherein the complex oxide interface comprises: a first complex oxide directly over the fin; and a second complex oxide directly over the first oxide, wherein the first complex oxide and the second complex oxide are perovskite oxides with the generic formula of ABO.sub.3 (Fig. 13, element 315, paragraph 0349 discloses an insulator (gate dielectric) over the top sidewall of the fin. Furthermore, paragraph 0165 discloses the capability of forming a stacked insulator comprising strontium titanate (SrTiO.sub.3), or (Ba,Sr)TiO.sub.3 (BST). Accordingly, it would be obvious to one of ordinary skill in the art to replace the single layer insulator 215 with the stacked insulator with the motivation to provide a high-k dielectric used for an insulator functioning as a gate insulator, a gate potential during operation of the transistor can be reduced while the physical thickness of the gate insulator is maintained, paragraph 0165), and
wherein the valence of the A ion of the first oxide is different than the valence of the A ion of the second oxide (strontium titanate (SrTiO.sub.3) and (Ba,Sr)TiO.sub.3 (BST) have different valence ion); and 
a gate electrode (Fig. 13, element 316) over the plurality of fins, wherein the gate electrode has a length that extends in a second direction that is substantially orthogonal to the first direction (Fig. 13).
Regarding claim 17, Yamazaki et al. teach wherein the fin is a Si fin (paragraph 0345).
Regarding claim 19, Yamazaki et al. teach further comprising a source electrode and a drain electrode (Fig. 13, elements 328), wherein the drain electrode is over a first end of the fins and the drain electrode is over a second end of the fins, and wherein the gate electrode is between the source electrode and the drain electrode (Fig. 13).
Regarding claim 20, Yamazaki et al. teach wherein the gate electrode comprises one or more of Ni, Co, Ir, and Au (paragraph 0233, 0347-0348).
Regarding claim 21, Yamazaki et al. teach wherein the first oxide has a thickness between 1 nm and 10 nm, and wherein the second oxide has a thickness between 1 nm and 10 nm (paragraph 0183 discloses the capability of an oxide layer thickness in the range of 1-3 nm).
Regarding Independent claim 24, Yamazaki et al. teach a computing device (Yamzaki et al. further teach the semiconductor device in Fig. 13 can be applied to logic circuits typified by a CPU (Central Processing Unit) and a GPU (Graphics Processing Unit) and memory circuits typified by a DRAM (Dynamic Random Access Memory) and an NVM (Non-Volatile Memory) (paragraph 0337), paragraph 0469 discloses the GPU can be a computer) comprising:
a motherboard; an integrated circuit die coupled to the motherboard (paragraph 0337);
wherein the integrated circuit die (Fig. 13 discloses a memory device, paragraph 0337), comprises: 
a substrate (Fig. 13, element 311); 
a plurality of fins (Fig. 13, element 13, paragraph 0349, it would be obvious to one of ordinary skill in the art to duplicate the fins, See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) extending up from the substrate, wherein each of the fins comprise sidewall surfaces and a top surface, and wherein the plurality of fins each have a length that extends in a first direction substantially parallel to each other (Fig. 13); 
a complex oxide interface over each of the fins, wherein the complex oxide interface comprises: a first complex oxide directly over the fin; and a second complex oxide directly over the first oxide, wherein the first complex oxide and the second complex oxide are perovskite oxides with the generic formula of ABO.sub.3 (Fig. 13, element 315, paragraph 0349 discloses an insulator (gate dielectric) over the top sidewall of the fin. Furthermore, paragraph 0165 discloses the capability of forming a stacked insulator comprising strontium titanate (SrTiO.sub.3), or (Ba,Sr)TiO.sub.3 (BST). Accordingly, it would be obvious to one of ordinary skill in the art to replace the single layer insulator 215 with the stacked insulator with the motivation to provide a high-k dielectric used for an insulator functioning as a gate insulator, a gate potential during operation of the transistor can be reduced while the physical thickness of the gate insulator is maintained, paragraph 0165), and
wherein the valence of the A ion of the first oxide is different than the valence of the A ion of the second oxide (strontium titanate (SrTiO.sub.3) and (Ba,Sr)TiO.sub.3 (BST) have different valence ion); and 
a gate electrode (Fig. 13, element 316) over the plurality of fins, wherein the gate electrode has a length that extends in a second direction that is substantially orthogonal to the first direction (Fig. 13).
Regarding claim 25, Yamazaki et al. teach wherein the computing device is a laptop, a netbook, a notebook, an ultrabook, a smartphone, a tablet, a personal digital assistant (PDA), an ultra mobile PC, a mobile phone, a desktop computer, a server, a printer, a scanner, a monitor, a set-top box, an entertainment control unit, a digital camera, a portable music player, or a digital video recorder (paragraph 0445).
Claims 2-7, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2022/0037534) in view of Manipatruni et al. (US 2020/0006516).
Regarding claims 2-7, Yamazaki et al. teach that the gate dielectric can comprise of a stack structure comprising strontium titanate (SrTiO.sub.3) and (Ba,Sr)TiO.sub.3 (BST). 
Furthermore, Manipatruni et al. teach gate dielectric can comprise of ABO.sub.3 type perovskites (paragraph 0018, 0022) with the motivation to provide Antiferroelectric perovskite gate oxide for transistor (paragraph 0015) and expanding the material availability of gate dielectrics to a larger class (paragraph 0005).
Accordingly, it would be obvious to one of ordinary skill in the art select the material for A and B with differing valence ion/ LaMnO.sub.3, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Regarding claim 18, Yamazaki et al. teach that the gate dielectric can comprise of a stack structure comprising strontium titanate (SrTiO.sub.3) and (Ba,Sr)TiO.sub.3 (BST). 
Furthermore, Manipatruni et al. teach gate dielectric can comprise of ABO.sub.3 type perovskites (paragraph 0018, 0022) with the motivation to provide Antiferroelectric perovskite gate oxide for transistor (paragraph 0015) and expanding the material availability of gate dielectrics to a larger class (paragraph 0005).
Accordingly, it would be obvious to one of ordinary skill in the art select the material for A and B with differing valence ion/ LaMnO.sub.3, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2022/0037534) in view of Zhou (US 2017/0133486).
Regarding claim 13, Yamazaki et al. teach a gate electrode over the second oxide (Fig. 13).
Yamazaki et al. do not explicitly disclose wherein the gate electrode extends along the sidewall surfaces and a top surface of the fin.
Zhou discloses a gate electrode (Fig. 10, element 116) extending along the sidewall surfaces and a top surface of the fin (Fig. 10, element 110) and a multi-layer gate oxide (Fig. 10, element 113 & 114, paragraph 0093) between the fin and the gate electrode.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Yamazaki et al. according to the teachings of Zhou with the motivation to better control the channel current.




	





Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813